Supreme Court

                                                                            No. 2019-471-M.P.

           In re S.B.                            :

                                           ORDER

       The Supreme Court’s Committee on Character and Fitness (committee) filed with the Court

a recommendation, pursuant to Article II, Rule 4(c) of the Supreme Court Rules on Admission of

Attorneys and Others to Practice Law, that the Applicant, S.B. (S.B. or applicant),1 be granted

admission to the Rhode Island Bar.

       The applicant, an out-of-state lawyer authorized to practice law in Massachusetts, was

hired by Duffy & Sweeney, Ltd. (Duffy & Sweeney), a Rhode Island law firm with a single office

located in Providence, Rhode Island, as an associate attorney. The applicant commenced working

at Duffy & Sweeney as an associate in August 2018 and shortly thereafter was listed as an associate

on the firm’s webpage.

       In November 2018, S.B. filed a petition for admission to the Rhode Island Bar. The

applicant was subsequently referred to the full committee due to concerns that applicant’s

employment as an associate attorney at Duffy & Sweeney constituted the unauthorized practice of

law under Article V, Rule 5.5 of the Supreme Court Rules of Professional Conduct.

       Rule 5.5, titled “Unauthorized practice of law; Multijurisdictional practice of law,” in

pertinent part, provides:

               “(b) A lawyer who is not admitted to practice in this jurisdiction
               shall not:

               “(1) except as authorized by these Rules or other law, establish an
               office or other systematic and continuous presence in this
               jurisdiction for the practice of law; or

1
  Because the Court grants applicant admission to the bar, we will refer to the applicant by her
initials.


                                               -1-
               “(2) hold out to the public or otherwise represent that the lawyer is
               admitted to practice law in this jurisdiction.”

       On June 5, 2019, applicant appeared with counsel (a partner at Duffy & Sweeny) to address

the Rule 5.5 concerns. Based upon applicant’s testimony, the committee was satisfied that

applicant had performed the work of a legal assistant supervised by two of the firm’s partners and

had not practiced law in Rhode Island, but the committee also concluded that reference to applicant

as an associate on the firm’s webpage was a violation of Rule 5.5(b)(2). The committee further

found that applicant’s petition did not raise any additional concerns and that applicant had

otherwise demonstrated that she was of good moral character and fitness to practice law.

Therefore, notwithstanding the perceived violation of Rule 5.5, the committee recommended that

applicant be granted full admission to the Rhode Island Bar.

       The Court is mindful that the partners at Duffy & Sweeney assigned the title of associate

to the applicant and that the partners held out the applicant as authorized to practice law in Rhode

Island by referring to her as an associate on the firm’s website. The Court is not inclined to

penalize the applicant for the conduct of Duffy & Sweeney as it relates to the facts presented here.

The Court would remind all attorneys that, as officers of the Court, they are expected to lead by

example and to guide our future lawyers as to the conduct that is appropriate under our Court rules.

The Court is dismayed that at last check the applicant continues to appear on the Duffy & Sweeney

website as an associate with the firm, even after the applicant appeared before the committee and

the committee cautioned the firm on its use of the term associate to describe employees hired

before they are authorized to practice law in Rhode Island. We deem it prudent to remind the

partners at Duffy & Sweeney of their professional obligation under Rule 5.5(a) that “[a] lawyer




                                               -2-
shall not practice law in a jurisdiction in violation of the regulation of the legal profession in that

jurisdiction, or assist another in doing so.”

       For these reasons, we accept the recommendation of the committee and hereby grant the

applicant’s petition for admission to the Rhode Island Bar.

               Entered as an Order of this Court this 13th day of December 2019.

                                                       By Order,



                                                                       /s/
                                                       Clerk




                                                 -3-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In re S.B.
                                     No. 2019-471-M.P.
Case Number
                                     December 13, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Character and Fitness Committee
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Committee:

Attorney(s) on Appeal                Julie P. Hamil, Esq.
                                     For Applicant:

                                     Stacey P. Nakasian, Esq.




SU‐CMS‐02B (revised November 2016)